DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 06/08/2022.

Claim Status
Claims 1, 8, 10, 13, and 18 are currently amended.
Claims 2-7, 9, 11-12, 14-17, and 19-20 have been presented in original form.
Claims 1-20 are currently pending in the application. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, insert “plurality of” before “arc segments” (see lines 6 and 8, respectively).
Regarding claim 1, insert “of the spiral pattern” after “a center position” (see line 7).
Regarding claim 2, insert “plurality of” before “arc segments”.
Regarding claim 4, insert “plurality of” before “arc segments” (see line 1).
Regarding claim 10, insert “plurality of” before “arc segments” (see line 6).
Regarding claim 10, insert “of the spiral pattern” after “a center position” (see line 7).
Regarding claim 13, substitute “spiral characteristics” with – characteristics of the spiral pattern -- (see line 4).
Regarding claim 13, insert “plurality of” before “arc segments” (see lines 4 and 6, respectively).
Regarding claim 14, substitute “the arc lengths arc lengths” with -- the arc lengths -- (see line 2).
Regarding claim 14, insert “plurality of” before “arc segments” (see lines 4 and 5, respectively).
Regarding claim 16, substitute “spiral characteristics” with – characteristics of the spiral pattern -- (see line 1).
Regarding claim 17, substitute “spiral characteristics” with – characteristics of the spiral pattern -- (see line 1).
Regarding claim 17, substitute “an direction” with – a direction -- (see line 3).
Regarding claim 18, insert “on” before “the one or more line features” (see line 9).
Claims 3, 5-9, 11-12, 15, and 19-20 are objected to since they are dependent upon an objected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the laser" in 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the locations of graphics and line segments" in 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected under 35 U.S.C. 112(b) since they are dependent upon a rejected claim, and inherit the problems of this claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (US 10,679,105) (hereinafter referred to as Jones).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Jones disclose a computer-implemented method, comprising:
obtaining card type data and/or user data to be embedded in a document; 
determining one or more line features to be implemented in the document;
determining a wave function associated with a graphic to be implemented in the document; and
controlling by control signals an embedding device to embed user data in the document based on the one or more line features and the wave function, wherein controlling by control signals comprises applying the wave function to a control movement of a laser while engraving the document, wherein the control signals comprise coordinate data for identifying locations of graphics and line segments with reference to an XY plane of the document. (See col. 5, line1 to col. 6, line 65)

Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to independent claim 1, the prior art of record, taken alone or in combination, fails to teach, an identification document comprising:
a photographic image of an individual associated with the identification
document; and
a spiral pattern applied to a region of the identification document, the
spiral pattern comprising an elliptical spiral segmented into a plurality of arc
segments, wherein the plurality of arc segments are portions of a continuous line
converging on a center position of the spiral pattern;
wherein the plurality of arc segments of the spiral pattern encode identification
data associated with the individual.
	With respect to independent claim 10, the prior art of record, taken alone or in combination, fails to teach, a method of verifying documents, the method comprising:
	obtaining an image of a document;
	identifying, within the image, a spiral pattern applied to a region of the document, wherein the spiral pattern comprises an elliptical spiral segmented into a plurality of arc segments, wherein the plurality arc segments are portions of a continuous line converging on a center position of the spiral pattern;
	determining, from the spiral pattern, spiral data that indicates characteristics of the spiral pattern;
	determining, based on the spiral pattern and the spiral data, secure information of an individual associated with the document; and
	verifying the document based on the secure information.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887